USCA11 Case: 19-14153     Date Filed: 03/18/2021   Page: 1 of 2



                                                           [DO NOT PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS
                          FOR THE ELEVENTH CIRCUIT
                              _____________________

                                   No. 19-14153
                              _____________________

                    D.C. Docket No. 6:98-cr-00091-CEM-GJK-2


UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

versus

VERNON ADAMS,

                                              Defendant-Appellant.

                              _____________________

                     Appeal from the United States District Court
                         for the Middle District of Florida
                              _____________________

                                  (March 18, 2021)

Before JORDAN, NEWSOM, and TJOFLAT, Circuit Judges.

PER CURIAM:

         Vernon Adams appeals the district court’s partial grant of his motion for

reduction of sentence pursuant to § 404 of the First Step Act, Pub. L. No. 115-391,
          USCA11 Case: 19-14153       Date Filed: 03/18/2021    Page: 2 of 2



132 Stat. 5194, and 18 U.S.C. § 3582(c)(1)(B). Mr. Adams concedes in his

supplemental brief that his main argument is foreclosed by our decision in United

States v. Jones, 962 F. 3d 1290, 1301-02 (11th Cir. 2020), but argues that we should

remand because it is unclear whether the district court understood its authority to

sentence below the revised guidelines range.

      Assuming that this argument was properly raised for the first time in a post-

Jones supplemental brief, cf. United States v. Dosham, 795 F.3d 1329, 1331 (11th

Cir. 2015) (en banc), we do not believe a remand is needed. There is nothing in the

record to suggest that the district court misunderstood its authority.

      AFFIRMED.




                                           2